Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-15, 17-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yeom et al. (US 2013/0049592) and Matsumaru et al. (US 2008/0242086).
 	With respect to claim 11, Yeom describes an etching method comprising: providing a substrate on an electrode part 30 (substrate support/lower electrode); supplying a radio-frequency (RF) power to generate plasma from a gas during an ON-period; applying a negative DC voltage during the supplying of the RF power to etch the substrate with positive ions; stopping the supply of the RF power and the negative DC voltage during an OFF-period and generating negative ions; applying positive DC 
  	Unlike claimed invention, Yeom doesn’t describe a power supply connected to the substrate support generating a positive and negative DC voltage.  However, such a power supply connected to a substrate support and generate a positive or negative DC voltage is a known feature as shown here by Komatsu.  He describes a power supply is electrically connected to the substrate and generates either a positive or negative voltage (abs.; paragraph 33, 46, 50).  It would have been obvious for one skill in the art before the effective filing date of the invention to use such power supply because using known element without changes in their respective functions, in this case a power supply connected to a substrate support and generating negative or positive voltage, would provide necessary power supply to generate a positive or negative voltage to the substrate support with expected results.
 	With respect to claims 12-15, 17 Matsumaru further describes a gas exhaust unit connected to the chamber (fig. 1).   Even though Yeom is silent about the controller is configure to discharge a gas from the etching chamber after etching process, which would include stopping the supplying of the RF power and the DC voltage.  Given the Ex parte Masham, 2 USPQ2d 1647 (1987).
 	With respect to claim 18, a controller would be able to intermittently control the RF power source to supply a pulses of power in generating plasma because Yeom teaches that using a pulsed plasma generator and pulsed RF power (paragraphs 7, 20, 34, 39).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
 	With respect claims 19, 20 a controller would be able to intermittently control the a power supply to supply pulses of positive and negative DC voltage because Yeom suggests the suppling of the negative and positive DC voltage including applying pulses to the bias electrode with the negative and positive DC voltage are repeatedly applied to the bias electrode (paragraphs 28, 33).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeom and Matsumaru as applied to claim 11 above, and further in view of Donnelly et al. (US 2011/0139748).
 	With respect to claim 16, Yeom doesn’t describe the apparatus includes a measuring device to measure electron densities.  However, such feature is known and used by one skill in the art as shown here by Donnelly (paragraphs 93, 95).  It would have been obvious for one skill in the art before the effective filing date of the invention to use any known feature including an electron densities measurement by Donnelly, because using known feature without changes in their respective functions, in this case measuring electron densities with a measurement, would provide an apparatus with expected results.  With respect to the method limitations of using the measured electron densities in connection with the controller, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  The apparatus would be capable of performing the steps of claim 16.
Response to Arguments

6. 	With respect to application’s remark that Yeom doesn’t describe stop applying the negative DC voltage and the supplying of the RF power for a predetermine time 

    PNG
    media_image1.png
    718
    752
    media_image1.png
    Greyscale

 	With respect to applicant’s remark to claim 12, it appears claim 12 describing a control that is used to remove the gases after the process is done where the RF power 

Rejoinder
Applicant’s request for rejoinder has not been considered since the elected claims have not been found allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        6/23/2021